Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
Applicant's arguments filed February 4, 2021, have been fully considered but they are not deemed to be persuasive.
Applicant's arguments with respect to claims 1, 3-9 and 12-19 have been considered but are deemed to be moot in view of the new grounds of rejection. The new grounds of rejection are necessitated by the limitations of claims 2, 10 and 11 added to claim 1 and successfully arguing that Nagai et al doesn’t have two curved working-channels, since each of the channels are formed by 2 straight passages. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claims 3-7, 9 and 12-14 objected to because of the following informalities:  they depend from canceled claim 2 or 11.  Appropriate correction is required.

	Claim Rejections - 35 USC § 103
Claims 1, 3-7, 9, 14-16, 18 and 19 are rejected under 35 U.S.C. § 102(a1, a2) as being unpatentable over Nagai et al (7055320) in view of Stephens (4075933). Nagai et al discloses a hydraulic actuator comprising a cylinder (92) includes a movable piston  by an electric motor (24); a hydraulic control block (including at least 30, 32, 36) having channels (54, 56; 100, 104) interconnecting connections for the pump and the cylinder (between 54 or 56 and 66, fig 2); at ends of 100, 104; respectively), and including a first cover (32) having a first side exposed to an exterior of the hydraulic control block and a second side, with a main body (including 36, 92, 94, 96), defining an interior space (34) such that the first cover closes the interior space; wherein the pump is in the interior space, such that a cylinder barrel (14) of the pump is exposed to the interior space; and the main body (e.g. 94) surrounds a portion of the first piston rod; the pump is an axial piston (49) pump having a swash plate (80) and a drive shaft (38); wherein the drive shaft penetrates the interior and is mounted in respective bearings (46, 42), and both being mounted on opposed sides of the control block and interior space (claim 2); two kidney-shaped openings (inherent for swash plate devices of a distribution baffle is formed on the first cover (claim 10); wherein two working channels (54, 56), formed in the first cover, connect the kidney-shaped openings to respective ones of 2 orifices (adjacent 100, 104 in 32; claim 11); wherein the kidney-shaped openings are on one surface and the orifices are on a second surface perpendicular to the first surface; but does not disclose that the two working channels are curved (claim 1), without any edges (claim 19).
Stephens teaches, for an axial piston pump with a swash plate design (41, column 3 line 45-47) including 41,  having working channels (80, 81), formed in a first cover (13), connect the kidney-shaped openings (fig 5) to respective ones of 2 orifices (adjacent 100, 104 in 32; claim 11); wherein the kidney-shaped openings are on one surface (adjacent the valve plate 19) and the orifices are on second surfaces (fig 3) perpendicular to the first surface; that the working channels are curved, without any edges (fig 3).
Since Nagai et al and Stephens are both from the same field of endeavor (axial piston pumps) and have different shaped working channels, extending between surfaces perpendicular to each other; It would have been obvious at the time the invention was made to one having ordinary skill in the art to replace the working channels art of Nagai et al with curved working channels, without any edges, as taught 
Nagai et al discloses the drive shaft is connected to the electric motor through a co-axial through-opening in a second cover (30; claim 5, part of claim 4) of the hydraulic control block coaxial with the drive shaft (claim 3); the second cover defining the interior space and closing the interior space at an opposite end from the first cover (claim 4) and has a mounting face to attach the electric motor (fig 1; claim 6); a storage device (accumulator replacing 48, 50, column 3 line 35-38) attached to the first cover, connects to the main body by a storage channel (52) penetrating the first cover (claim 7); one of the bearings inserted in the first cover (claim 9); a leakage connection (52) of the housing control block opens into the interior to a side of the drive shaft of the pump (claim 14); that an inner wall of the cylinder is formed in the main body (in 92; claim 15); wherein the cylinder includes a second piston rod (20b) movable out of the control block and extends parallel to the electric motor (claim 16); such that the first piston rod (20a) protrudes from a first side of the control block (including 30, 32, 36, 94) and the electric motor and the cylinder (92) are on a second side of the control block opposite the first side (claim 18).

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Nagai et al (7055320) in view of Stephens (4075933), as applied to claim 1, and further in view of Tomita (3480076). Nagai et al discloses all of the elements of claim 8, as discussed above, and further including a reservoir (17; in 34, respectively) in the interior space of the control block; but does not disclose that one of the covers includes connections for a cooling line received in the interior and at least partially surrounding the cylinder barrel.
Tomita teaches, for a hydraulic actuator comprising a cylinder (16) supplied by a pump (7) driven by an electric motor (9), and includes a reservoir (1) having a cover (top 
Since Nagai et al and Tomita are both from the same field of endeavor, which include a reservoir, the purpose disclosed by Tomita would have been recognized in the pertinent art of Nagai et al. It would have been obvious at the time the invention was made to one having ordinary skill in the art to locate a cooling line (5a), which is a coil extending in 3 dimensions, in the reservoir of Nagai et al, as taught by Tomita, for the purpose of maintaining a temperature difference between a temperature of fluid in the reservoir and ambient temperature at a constant temperature, to maintain a constant thermal distortion of associated machines to minimize a variety of resulting problems. Since the coil has 3 dimensions, it would at least partially surround the cylinder barrel.
Since one of the covers of Nagai et al is a wall of the reservoir; and Tomita teaches that the connections for a cooling line pass through a wall of the reservoir, and that connections can pass through a cover of the reservoir; It would have been obvious at the time the invention was made to one having ordinary skill in the art to pass the connections for the cooling line through one of the covers of Nagai et al, as taught by Tomita, since one having ordinary skill in the art would have been able to carry out such a combination and the resulting combination would predictably work in the same manner.

Claims 12 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Nagai et al (7055320) in view of Stephens (4075933), as applied to claim 1, and further in view of Lachner (3803984). Nagai et al discloses all of the elements of claim 12 and 13, as discussed above; but does not disclose that the first cover is produced from cast material (claim 12, with the working channels produced by sand cores (claim 13; note that since the limitations of claims 12 and 13 are product by process limitations, they are .
Lachner teaches, for a swash plate type axial piston machine (column 3 line 65-column 4 line 9) having a cover (1) of a hydraulic control block, which includes kidney shaped openings (3) connected to curved work channels (including 6); that the cover can be produced by a variety of ways, including by casting (column 4 line 47-48).
Since Nagai et al doesn’t indicate how the first cover is made, and Lachner does; It would have been obvious at the time the invention was made to one having ordinary skill in the art to make the first cover (with the kidney shaped openings) of Nagai et al by casting, as taught by Lachner, as one of a number of ways to make the cover and the resulting combination would predictably work in the same manner.
The limitation that the working channels are produced using 3D-printed sand cores, would be differentiated only as being cast, and therefore the above combination having the cover (and working channels) cast would meet this product by process limitation. 

Claim 17 is rejected under 35 U.S.C. § 103 as being unpatentable over Nagai et al (7055320) in view of Stephens (4075933), as applied to claim 1, and further in view of Chamberlain (4630441). Nagai et al discloses all of the elements of claim 17, as discussed above, and further including that the electric motor and the first piston rod (20b are parallel to each other on a first side of the control block, opposite the first cover; but does not disclose that a position measuring system is on a second side of the control block, opposite the first side.
Chamberlain teaches, for a hydraulic actuator comprising a cylinder (18) includes a movable piston (19) having a first piston rod (connected to 16) on a first side of a hydraulic control block connected to a reservoir (by 48) and is supplied by a pump (30, 36) driven by an electric motor (70), through a drive shaft (68), wherein the pump is surrounded by the hydraulic control block (forming 28, column 4 line 21-22); that a position measuring system (74) is on a second side of the hydraulic control block, opposite the first side, for the purpose of monitoring a position of the first piston rod (column 6 line 16-19). 


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM -4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nathaniel Wiehe, can be reached on 571-272-8648. The fax number for this group is 571-273-8300. Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745